Exhibit 10.70

 

SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”) is made this 24 day of March 2004,
by and between Richard Roscitt (“Executive”), a resident of the State of
Virginia, and WorldCom, Inc. and its subsidiaries and affiliates (collectively,
the “Company”). The signatories to this Agreement will be referred to jointly as
the “Parties.”

 

Preamble

 

WHEREAS, since on or about August 18, 2003, WorldCom, Inc. and/or its
predecessors employed Executive as President and C.O.O. pursuant to a written
Employment Agreement signed August 5, 2003;

 

WHEREAS, the job of President has been combined with that of the CEO and as a
result of such actions Executive’s employment as President and COO has been
terminated by the Company and such action is a termination without cause as
provided in the Employment Agreement;

 

WHEREAS, at the request of the Company, Executive tendered his resignation as
President and C.O.O. effective Friday March 12, 2004;

 

WHEREAS, the Parties wish to compromise and settle any claims or causes of
action Executive might have arising from his employment or the cessation of his
employment with the Company;

 

NOW, THEREFORE, in reliance on the representations contained herein and in
consideration of the mutual promises, covenants and obligations contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1.0  Settlement

 

1.1  Executive’s employment with WorldCom will terminate effective March 19,
2004 (the “Termination Date”). The Company will pay Executive a Lump Sum
Termination Payment in the amount of $8,075,000, less applicable withholdings,
pursuant to the Employment Agreement signed September 5, 2003 and subject to
section 4.4 of this agreement. Payment will be made after the completion of the
Revocation Period described in section 4.4.

 

1.2  Following the Termination Date Executive may elect continuation of medical,
dental and vision insurance to the extent that Executive participated in such
benefits on his Termination Date, pursuant to the Consolidated Omnibus
Reconciliation Act of 1986 (“COBRA”). For the first 18 months following the
Termination Date, Executive will be provided with such coverage provided he pays
the employee contribution rate for active employees for the same coverage.
Thereafter, Executive may continue COBRA coverage for the duration of his COBRA
eligibility period provided he pays the applicable COBRA premiums.

 

1.3  The Company has agreed to provide secretarial support, continuation of
internet access, and reimbursement of fees for cellular phone service for up to
six months.

 

1.4  The Company has agreed to provide the current home computer for personal
use.

 

1.5  The Company will complete the reimbursement for relocation expenses,
including tax gross up provisions, as per normal policy as soon as all invoices
are received by the Company and such calculations can be made.

 

1.6  The Executive will be paid for four weeks of vacation.

 

1



--------------------------------------------------------------------------------

1.7  The Executive will be removed from the payroll on March 26, 2004.

 

1.8  A true up of the 2004 Corporate Variable Pay Plan for the first performance
period amounting to $450,000 will be made on June 30, 2004.

 

2.0  Confidentiality and Non-Solicitation

 

2.1  Executive acknowledges and recognizes the highly competitive nature of the
business of the Company and accordingly agrees as follows. Executive agrees that
he will not at any time use, divulge or convey any secret or confidential
information, knowledge or data of the Company, which he obtained during the
course of his employment (except where required to do so by law). For a period
of one year from his Termination Date, Executive will not, either directly or
indirectly, separately or in association with others, (i) hire, solicit,
persuade or entice any Company employee to discontinue employment with the
Company, or any person that was a Company employee within the prior six months,
to work for a competing enterprise; nor (ii) solicit the business of any Company
customer, or any person or enterprise whose business the Company had solicited
during the 90 days prior to her termination, for the benefit of an enterprise
competing with the Company. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
this paragraph would be inadequate and that the Company would suffer irreparable
damages as a result of such breach or threatened breach. In addition to any
remedies at law, the Company, without posting any bond, shall be entitled to
cease making any payments or providing any entitlement or benefit otherwise
required by this Agreement, and notwithstanding paragraph 4.5 shall be entitled
to bring an action in any court of competent jurisdiction for the purpose of
obtaining equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction, or any other equitable
remedy which may be available, and shall be entitled to recover from Executive
its reasonable attorneys’ fees and costs only if the Company prevails. In the
event a court refuses to enforce these restrictions because of geographic area
or scope extensiveness, Executive agrees that the court may revise the
restrictions to the extent necessary for enforcement. The Company agrees to
provide Executive with ten (10) days written notice before exercising its right
to cease making any payments due Executive under the Agreement.

 

3.0  Compromise

 

3.1  The Parties agree and acknowledge that this Agreement is the result of a
compromise and shall never be construed as an admission by either Party of any
liability, wrongdoing, or responsibility on its part or on the part of its
predecessors, successors, assigns, agents, representatives, parents,
subsidiaries, affiliates, or their current or former officers, directors,
employees, representatives, or attorneys.

 

4.0  Release

 

4.1  Executive and all his successors, assigns and heirs hereby release, forever
discharge and covenant not to sue the Company, its predecessors, successors,
subsidiaries, affiliates, assigns, agents, and any of their present or former
directors, officers, employees or shareholders, from any and all claims,
demands, damages or liability of any nature whatsoever prior to the date of this
Agreement, known or unknown, which Executive has or may have which arise out of,
concern or relate in any way to his employment with the Company or its
predecessors, or the termination of his employment, including, but not limited
to, claims arising under the Employee Retirement Income Security Act of 1974
(“ERISA”), claims for breach of contract or wrongful termination, claims for
equity awards, claims for severance or termination pay, claims for alleged
discrimination under federal, state or local law, including, but not limited to,
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et
seq., the Age Discrimination In Employment Act (“ADEA”), 29 U.S.C. § 621 et
seq., the Americans With Disabilities Act, 42 U.S.C. § 12111, et seq., and any
other federal, state, foreign or local laws, statutes, regulations, or
ordinances, as well as rights under any and all common law causes of action.
Consistent with the terms of this Paragraph, Executive further agrees to refrain
from bringing, prosecuting or arbitrating any claim, demand or cause of action,
either at law or in equity, against the Company as the result of any act or
omission by the Company occurring up to and including the date of his execution
of this Agreement. Nothing in this

 

2



--------------------------------------------------------------------------------

Agreement alters Executive’s right to file a charge with an administrative
agency for investigative purposes or other action by an agency not inconsistent
with this Agreement. This Release does not apply to claims which Executive may
have in connection with In Re: WorldCom, Inc. ERISA Litigation, 02 Civ. 4816
(DLC) or other claims for losses arising from his investment in Company stock
through the WorldCom 401(k) Salary Savings Plan or otherwise or relating to his
options to acquire Company stock, or (ii) any right to indemnification or
insurance coverage. This Release also does not encompass any proofs of claim
that Executive may have filed with the United States Bankruptcy Court in the
matter of In Re: WorldCom, Inc., et al., Chapter 11 Case No. 02-13533 (AJG).

 

4.2  The Company hereby releases and agrees not to sue Executive from any and
all claims, demands, damages or liability of any nature whatsoever, known or
unknown, which it may have or which arises out of, concerns or relates in any
way to Executive’s employment or termination of employment with the Company.

 

4.3  Any breach of the terms of this Agreement by either party shall entitle the
other party to recover damages, along with all other available legal or
equitable remedies.

 

4.4  Executive may, if desired, have a period of twenty-one (21) calendar days
to consider this Agreement, including its reference to the ADEA contained in
Paragraph 4.1. Executive is advised to consult with an attorney (without expense
to the Company) concerning release of claims under the ADEA prior to executing
this Agreement. In addition, Executive may revoke this Agreement within a period
of seven (7) calendar days following execution of the Agreement (the “Revocation
Period”). If Executive does not revoke the Agreement during the Revocation
Period, the Agreement will become fully effective upon expiration of the
Revocation Period.

 

4.5  Nothing in this Agreement shall prevent any Party from asserting or
pursuing any claim to enforce the terms of this Agreement. The Parties agree
that such claims shall be submitted to final and binding arbitration before the
American Arbitration Association.

 

5.0  Confidentiality

 

5.1  Both parties understand and agree that the negotiations leading to, and
terms of this Agreement, are confidential and further agree not to disclose to
anyone (other than immediate family members and attorneys) the terms of this
Agreement or any information concerning the dispute that resulted in the
Agreement unless such disclosure is (i) lawfully required by any government
agency; (ii) otherwise required to be disclosed by law (including legally
required financial reporting); (iii) necessary in any legal proceeding in order
to enforce any provision of this Agreement; or (iv) required in connection with
bankruptcy proceedings in In re WorldCom, et al., Case No. 02-13533 (AJG), in
the United States Bankruptcy Court for the Southern District of New York.
Executive agrees that he will notify the Company in writing within five (5)
calendar days of the receipt of any subpoena, court order, administrative order
or other legal process requiring disclosure of information subject to this
confidentiality provision.

 

6.0  Non-disparagement and Cooperation

 

6.1  Executive agrees that he will not make any disparaging statement or
criticism concerning, or take any action which is adverse to the interests of
the Company, its parents, assigns, predecessors, successors, or their current
and former representatives, agents, officers, directors, and employees; nor will
Executive take any action that would cause them embarrassment or humiliation or
otherwise cause or contribute to their being held in disrepute by the public or
the Company’s clients, customers, employees, shareholders, agents, or vendors.

 

The Company agrees that it will not make any disparaging statement or criticism
concerning, or take any action which is adverse to the interests of the
Executive; nor will Company take any action that would cause Executive
embarrassment or humiliation or otherwise cause or contribute to his being held
in disrepute by the public or the Company’s clients, potential employers,
customers, employees, shareholders, agents, or vendors.

 

3



--------------------------------------------------------------------------------

6.2  For the first twelve months following the Termination Date, Executive
agrees to provide reasonable information requests when requested by the Company
about subjects Executive worked on during his employment requested by the
Company’s President and Chief Executive Officer or his/her designee. Executive
further agrees to cooperate fully with the Company to facilitate an orderly
transition of his job responsibilities to a successor, and in connection with
any claim, investigation or litigation in which the Company deems that his
cooperation is needed, and in connection with matters relating to the Company’s
bankruptcy proceedings. Nothing in this Agreement shall require Executive to act
in an unlawful manner. Executive agrees that the Separation Payment he receives
pursuant to this Agreement is intended to fully compensate him for any services
he performs pursuant to this cooperation clause, and shall be in lieu of any fee
or other compensation he might otherwise receive for his services. To the extent
that the Company requests Executive’s cooperation, the Company shall reimburse
Executive for his reasonable expenses consistent with the Company’s Travel and
Expense Policy in effect at the time.

 

7.0  Miscellaneous

 

7.1  The parties agree to narrow the scope of the Non-Competition clause in
section 13 of the Employment Agreement by limiting the Non- Competition to AT&T
Corporation, SBC Communications, Inc., Sprint Corporation, Qwest, and Verizon
Communications.

 

7.1  This Agreement is binding not only on the Parties themselves, but also on
their successors, assigns, heirs, agents and personal representatives. The
rights under this Agreement may not be assigned by either Party without the
consent of the other Party.

 

7.2  This Agreement constitutes the complete agreement between, and contains all
of the promises and undertakings of, the Parties. It may not be revised or
modified without the mutual written consent of the Parties. Executive expressly
acknowledges, however, that except as modified in this Agreement, any agreements
that he may have signed with the Company or its predecessors concerning
non-competition and non-solicitation remain in full force and effect.

 

7.3  Executive acknowledges and agrees that he has had sufficient time to
consider this Agreement and to seek legal advice concerning its meaning.

 

7.4  This Agreement shall in all respects be interpreted, enforced, and governed
under the laws of the State of Virginia, without regard to its conflict of law
provisions.

 

4



--------------------------------------------------------------------------------

WHEREFORE, having fully read and understood the terms of this Agreement, the
Parties sign their names below with the intention that they shall be bound by
it.

 

                MCI    

/s/    Richard R. Roscitt

--------------------------------------------------------------------------------

          By:  

/s/    Daniel L. Casaccia

--------------------------------------------------------------------------------

   

    3-24-04

--------------------------------------------------------------------------------

             

    3-24-04

--------------------------------------------------------------------------------

    Date               Date

 

5